Colt, J.
Upon the facts here stated, there is no rule of law which required the plaintiff, as a condition to his right of recovery, to give notice to the defendant of the injury received by his horse while in charge of the defendant as a common carrier; or to offer the horse to the defendant, after the injury, to be treated and cared for by him.
Full instructions were given at the trial, not excepted to, as to the general rules of law which govern the liability of common carriers of animals, and as to all other parts of the case; and it must be presumed that the jury were permitted to give due consideration to the conduct of the plaintiff in taking the horse without notifying the defendant of his injury and attempting his cure without consulting him, or making any claim until after the horse died. Exceptions overruled.